                                 United States District Court
                               Western District of North Carolina
                                      Asheville Division

    KALEB GAGE WEBB,                       )            JUDGMENT IN CASE
                                           )
                  Plaintiff,               )             1:20-cv-00121-GCM
                                           )
                     vs.                   )
                                           )
    ANDREW M. SAUL,                        )
    Commissioner of Social                 )
    Security Administration,               )
                                           )
                 Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 7, 2021 Memorandum and Order.

                                                  April 7, 2021




,




           Case 1:20-cv-00121-GCM Document 21 Filed 04/07/21 Page 1 of 1
